DETAILED ACTION
This Office action is in response to the Amendment filed on 21 December 2021.  Claims 1-3, 5-11 and 13-20 are pending in the application.  Claims 4 and 12 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al., US Patent 9634024 B2, newly cited.
With respect to claim 1, Kanamori discloses horizontal electrodes (140, fig. 2A) stacked vertically on a substrate (110, fig. 2A), the horizontal electrodes (140, fig. 2A) comprising a first horizontal electrode (143, fig. 2B) and a second horizontal electrode (143, fig. 2B) adjacent to each other; an insulating pattern (180, fig. 2A) between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B); a cell pillar (130, fig. 2A) penetrating the horizontal electrodes (140, fig. 2A) and the insulating pattern (180, fig. 2A) and connected to the substrate (110, fig. 2A); a first blocking insulating layer (top layer 121, fig. 2B) and a first charge storage layer (122, fig. 2A) between the insulating pattern (180, fig. 2A) and the first horizontal electrode (143, fig. 2B); a second blocking insulating layer (bottom layer 121, fig. 2B) and a second charge storage layer (123, fig. 2A) between the insulating pattern (180, fig. 2A) and the second horizontal electrode (143, fig. 2B); and a tunnel insulating layer (124, fig. 2A) that is between the first charge storage layer (122, fig. 2A) and the cell pillar (130, fig. 2A), between the insulating pattern (180, fig. 2A) and the cell pillar (130, fig. 2A), and between the second charge storage 
With respect to claim 3, Kanamori discloses wherein the first charge storage layer (122, fig. 2A) extends between the first horizontal electrode (143, fig. 2B) and the cell pillar (130, fig. 2A).  
With respect to claim 5, Kanamori discloses wherein the first blocking insulating layer (top layer 121, fig. 2B) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (143, fig. 2B).  
With respect to claim 6, Kanamori discloses wherein the first charge storage layer (122, fig. 2A) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (143, fig. 2B).  
With respect to claim 7, Kanamori discloses wherein the first charge storage layer (122, fig. 2A) comprises silicon nitride (column 4, lines 54-57).  
With respect to claim 8, Kanamori discloses wherein the first blocking insulating layer (top layer 121, fig. 2B) comprises silicon oxide (column 4, lines 19-23).  

    PNG
    media_image1.png
    264
    728
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al., US Patent 9634024 B2.
With respect to claim 2, Kanamori discloses wherein the distance between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B) however Kanamori did not specifically the first and second horizontal electrode 143 is equal to a sum of thicknesses of the insulating pattern (180, fig. 2A), the first blocking insulating layer (top layer 121, fig. 2B), the second blocking insulating layer (bottom layer 121, fig. 2B), the first charge storage layer (122, fig. 2A), and the second charge storage layer (123, fig. 2A).  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no 
With respect to claim 9, Kanamori discloses horizontal electrodes (140, fig. 2A) stacked vertically on a substrate (110, fig. 2A), the horizontal electrodes (140, fig. 2A) comprising a first horizontal electrode (143, fig. 2B) and a second horizontal electrode (143, fig. 2B) adjacent to each other; an insulating pattern (180, fig. 2A) between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B); a cell pillar (130, fig. 2A) penetrating the horizontal electrodes (140, fig. 2A) and the insulating pattern (180, fig. 2A) and connected to the substrate (110, fig. 2A); a first blocking insulating layer (top layer 121, fig. 2B) and a first charge storage layer (122, fig. 2A) between the insulating pattern (180, fig. 2A) and the first horizontal electrode (143, fig. 2B); a second blocking insulating layer (bottom layer 121, fig. 2B) and a second charge storage layer (123, fig. 2A) between the insulating pattern (180, fig. 2A) and the second horizontal electrode (143, fig. 2B); and a tunnel insulating layer (124, fig. 2A) that is between the first charge storage layer (122, fig. 2A) and the cell pillar (130, fig. 2A), between the insulating pattern (180, fig. 2A) and the cell pillar (130, fig. 2A), and between the second charge storage layer (123, fig. 2A) and the cell pillar (130, fig. 2A), wherein the first blocking insulating layer (top layer 121, fig. 2B), the second blocking insulating layer (bottom layer 121, fig. 2B), the first charge storage layer (122, fig. 2A), the second charge storage layer (123, fig. 2A), the first horizontal electrode (143, fig. 2B), the second horizontal electrode (143, fig. 2B) and the insulating pattern (180, fig. 2A) vertically overlap each other, wherein the first and second blocking insulating layer (bottom layer 121, fig. 2B)s are discrete, wherein the first and second charge storage layer (123, fig. 2A)s are discrete, and wherein the insulating pattern (180, fig. 2A) is spaced apart from the cell pillar (130, fig. 2A) with the tunnel insulating layer (124, fig. 2A) interposed therebetween.  Kanamori did not specifically discloses wherein the distance between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B) is equal to a sum of thicknesses of the insulating pattern (180, fig. 2A), the first blocking insulating layer (top layer 121, fig. 2B), the second blocking insulating layer (bottom layer 121, fig. 2B), the first charge storage layer (122, fig. 2A), and the second charge storage layer (123, fig. 2A). However, thickness range would have 
With respect to claim 10, Kanamori discloses wherein the distance between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B) is greater than 1.3 times the thickness of the first horizontal electrode (143, fig. 2B), and wherein, with respect to a vertical cross section taken through the cell pillar (130, fig. 2A), outer boundaries of the cell pillar (130, fig. 2A) continuously extend vertically at least between the first horizontal electrode (143, fig. 2B) and the second horizontal electrode (143, fig. 2B).  
With respect to claim 11, Kanamori discloses wherein the first charge storage layer (122, fig. 2A) extends between the first horizontal electrode (143, fig. 2B) and the cell pillar (130, fig. 2A).  
With respect to claim 13, Kanamori discloses wherein the first blocking insulating layer (top layer 121, fig. 2B) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (143, fig. 2B).  
With respect to claim 14, Kanamori discloses wherein the first charge storage layer (122, fig. 2A) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (143, fig. 2B).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Sakamoto et al., US Patent 8030700 B2, and Katsumata et al., US PG Pub. 20100038699 A1, are related to semiconductor memory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822